Order entered March 2, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00784-CR

                             CURTIS LAMON HALL, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F13-63732-J

                                         ORDER
        The Court REINSTATES the appeal.

        On January 15, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the January

15, 2015 order requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE